              Case MDL No. 2866 Document 21 Filed 10/05/18 Page 1 of 3



                              UNITED STATES JUDICIAL PANEL
                                          on
                               MULTIDISTRICT LITIGATION


IN RE: LUCA INTERNATIONAL GROUP
SECURITIES LITIGATION                                                                  MDL No. 2866


                                 ORDER DENYING TRANSFER


       Before the Panel:* Defendant Lei (Lilly) Lei in the two actions before the Panel moves under
28 U.S.C. § 1407 to centralize pretrial proceedings in this litigation in the Northern District of
California. Defendant Bingqing Yang does not oppose the motion. Plaintiffs in both actions oppose
the motion. This litigation consists of two actions pending in two districts, as listed on Schedule A.

        These actions arise out of allegations that common defendants Lei Lei, Anthony V. Pollace,
and Bingqing Yang violated federal securities laws by selling unregistered securities in Luca funds
and engaging in a scheme to defraud investors. The Northern District of California action is a civil
enforcement action brought by the Securities Exchange Commission (SEC). The action pending in
the Southern District of Texas bankruptcy court is an adversary proceeding brought by the Trustee
of the Luca Liquidating Trust on behalf of the trust’s beneficiaries.

         On the basis of the papers filed and hearing session held, we conclude that centralization is
not necessary for the convenience of the parties and witnesses or to further the just and efficient
conduct of the litigation. All actions involve questions of fact as to the scheme in which defendants
Lei, Yang, and Pollace are alleged to have participated. But we are not convinced that centralization
will deliver significant benefits in terms of enhancing the efficient conduct of these actions or the
convenience of the parties. There are just two actions pending in two districts, with a limited number
of parties and counsel. Informal coordination clearly is practicable. And it seems movant has not
explored alternatives to centralization before filing the present motion. See In re: Best Buy Co., Inc.,
Cal. Song-Beverly Credit Card Act Litig., 804 F. Supp. 2d 1376, 1378 (J.P.M.L. 2011)
(“centralization under Section 1407 should be the last solution after considered review of all other
options.” ).

       Additionally, the actions are in widely different procedural postures. The SEC action has
been pending for three years, discovery is nearly complete, and the court is hearing motions for
summary judgment. In contrast, defendants to the adversary proceeding were served four months
ago. Centralization, therefore, would have the likely effect of delaying the quite advanced
SEC action.




       *
           Judge Charles R. Breyer took no part in the decision of this matter.
             Case MDL No. 2866 Document 21 Filed 10/05/18 Page 2 of 3



                                                 -2-

         The SEC argues that 15 U.S.C. § 78u(g) prohibits its action—an action for equitable relief
instituted by the SEC pursuant to the securities laws—from being coordinated or consolidated with
other actions not brought by the SEC without the SEC’s consent, which it has not granted. We find
that the circumstances presented in this motion do not warrant centralization and, therefore, we need
not reach this argument.

       IT IS THEREFORE ORDERED that the motion for centralization of these actions is denied.


                                       PANEL ON MULTIDISTRICT LITIGATION




                                                        Sarah S. Vance
                                                             Chair

                                      Marjorie O. Rendell            Lewis A. Kaplan
                                      Ellen Segal Huvelle            R. David Proctor
                                      Catherine D. Perry
        Case MDL No. 2866 Document 21 Filed 10/05/18 Page 3 of 3



IN RE: LUCA INTERNATIONAL GROUP
SECURITIES LITIGATION                                        MDL No. 2866


                                  SCHEDULE A


         Northern District of California

    SECURITIES AND EXCHANGE COMMISSION v. LUCA INTERNATIONAL
         GROUP, LLC, ET AL., C.A. No. 3:15-03101

         Southern District of Texas

    RANDY WILLIAMS, TRUSTEE OF THE LUCA LIQUIDATING TRUST v. LEI
        (LILY) LEI, ET AL., Bky. Advy. No. 4:17-03375
